       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 1 of 13 PageID #: 1




                          UNITED STATES DISTR ICT COURT
                         NORTHERN DISTR ICT OF M ISS ISS IPPI


 STONEWATER ADOLESCENT RECOVERY                       Case No. 19-cv-00____          3:19-CV-231-MPM-RP
 CENTER,

                 Plaintiff,                           Hon. ______________, District Judge

        v.

 LAFAYETTE COUNTY BOARD OF
 SUPERVISORS,

                 Defendants.



                                          COMPLAINT

       Stonewater Adolescent Recovery Center, through counsel, files this complaint against The

Lafayette County Board of Supervisors:


                                        INTRODUCTION

       1.       Stonewater is a residential rehabilitation center for youth struggling with substance

use and mental health disorders.

       2.       As a rehabilitation center that specifically treats adolescents, Stonewater meets a

specific public health need. In adolescents, substance abuse interferes with the brain’s

development with an effect that can be more powerful than for average adults. To overcome and

recover from substance use disorders, adolescents often require an intensive intervention tailored

to their stage of life. Stonewater only treats adolescents and specializes in the unique treatment

they require.

       3.       At its ribbon cutting ceremony in May 2017, U.S. Senator Roger Wicker observed

that Stonewater is in the business of turning lives around. “If you’ve never made a mistake, then
        Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 2 of 13 PageID #: 2




this event may not have anything for you,” he said. “I think Jesus would be a part of a program

like Stonewater.”1

        4.       Stonewater currently has a permit to offer residential rehabilitation services for up

to 16 resident patients, but demand for its services is growing.

        5.       Stonewater sits on a 63-acre parcel of property in Lafayette County and has room

to grow. Stonewater asked for permission to add 16 new beds each year for the next four years,

but the Lafayette County Board of Supervisors said no.

        6.       There is no dispute that Stonewater’s proposed addition meets all of the specific

criteria for which such requests are reviewed pursuant to local regulation. In refusing Stonewater’s

request, the Board relied instead on the generalized and unsubstantiated fear that adolescents

receiving treatment for substance use disorders are safety risks to the community.

        7.       Substance use and mental health disorders are “handicaps” under the Fair Housing

Act (FHA). 42 U.S.C. § 3602(h); 24 C.F.R. § 100.201. It is unlawful for a public body to

discriminate against persons with handicaps in the permitting of residences.                    42 U.S.C. §

3604(f)(1); 24 C.F.R. § 100.70.

        8.       Substance use and mental health disorders also can qualify as “disabilities” under

the Americans with Disabilities Act (ADA). 42 U.S.C. § 12102(1); 28 C.F.R. § 35.108. It is

unlawful for a public body to discriminate against persons with disabilities. 42 U.S.C. § 12132; 28

C.F.R. § 35.130.

        9.       The Board has no lawful basis to refuse to permit Stonewater to grow. The Board

treats Stonewater differently solely because of the physical and mental impairments of the persons



1
 See O’Dougherty, Kaitlin, Stonewater Adolescent Center offers home for addiction, djournal.com, May 31, 2017,
available at https://www.djournal.com/news/stonewater-adolescent-recovery-center-offers-hope-for-
addiction/article_e89ffa6d-01c8-5574-9b82-56205504507e.html (last visited October 12, 2019).
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 3 of 13 PageID #: 3




Stonewater serves. Because the Board’s discrimination is unlawful under the FHA and the ADA,

Stonewater is entitled to declaratory and injunctive relief, actual damages, and costs and reasonable

attorneys’ fees.


                                 JURISDICTION AND VENUE

          10.   This Court has jurisdiction over this action and its parties pursuant to 28 U.S.C.

§ 1331 and 1343(a)(3)-(4).

          11.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all acts

complained of occurred in this district.


                                            PARTIES

          12.   Stonewater Adolescent Recovery Center is a Mississippi limited liability company

doing business in Lafayette County, Mississippi.

          13.   The Lafayette County Board of Supervisors is a political subdivision of the State

of Mississippi and has the capacity to sue and be sued.


                                      RELEVANT FACTS

          Stonewater

          14.   Stonewater is located on a 63-acre parcel of property on County Road No. 362 in

Lafayette County, Mississippi, a site selected for its seclusion and peaceful natural terrain, which

complement Stonewater’s therapeutic programming.

          15.   Stonewater’s grounds currently include a residential lodge overlooking a lake, a

state-of-the-art fitness center, therapy and counseling spaces, and recreational areas including a

garden.
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 4 of 13 PageID #: 4




        16.     Stonewater treats male adolescents from the ages of 12 to 18. Stonewater offers a

90-day residential program with fully supervised substance withdrawal management.

        17.     Stonewater currently is permitted to offer residential rehabilitation services for up

to 16 resident patients.

        18.     Resident patients live in a home-like setting in Stonewater’s residential lodge.

Alongside a therapeutic program, patients receive academic instruction that follows a nationally

accredited academic curriculum. They are encouraged to explore nature and focus on removing

themselves from the mindset of addiction.

        19.     Stonewater’s grounds are monitored 24/7 by highly trained staff and are equipped

with a comprehensive security system that includes around-the-clock camera supervision.

        20.     Stonewater’s staff-to-patient ratio far exceeds industry standards. Stonewater’s

staff includes administrative employees as well as medical personnel such as doctors, nurses,

therapists, and clinical assistants who provide services directly to patients. All staff are trained on,

among other things, Stonewater’s mission, operational standards, and principles of positive

behavior support. Each staff member has an individualized staff training plan specific to their

position and most are required to undertake continuing education. All staff members who provide

direct services to patients receive comprehensive training on nonviolent crisis intervention

specifically designed to prevent and defuse disruptive or risk-prone behavior.

        21.     Stonewater does not accept all applicants to its programs. Stonewater is not a

“lockdown facility” and does not accept applicants who have a history of violent behavior or who

have mental illnesses requiring distinct specialized care, such as acute schizophrenia.
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 5 of 13 PageID #: 5




       22.     Stonewater carefully assesses all applicants based on their biological and medical

history, psychological history, social history, academic history, and other kinds of information to

ensure that it is equipped to treat them.

       23.     Although certification is not required, Stonewater is a Mississippi Department of

Mental Health certified provider of substance use disorders services. It is also accredited by The

Joint Commission, whose elite accreditation is recognized nationwide.


       Growing demand and room to grow

       24.     Stonewater’s site plan is subject to the Lafayette County Subdivision Regulations.

Those regulations provide the specific criteria by which a proposed site plan may be reviewed. At

all relevant times, there were only five criteria, addressing: 1) whether the applicant timely

provided all required documentation; 2) ingress-egress; 3) drainage; 4) ownership and maintenance

of common areas; and 5) utilities.

       25.     Stonewater developed a site plan that addressed each of the five criteria and

submitted its first “Application for Site Plan Approval” to the Lafayette County Planning

Commission in November 2016.

       26.     The Commission approved the site plan but limited Stonewater to 16 resident

patients. Because none of the five criteria justified the limitation, the limitation was arbitrary.

       27.     Stonewater built its facilities pursuant to the approved site plan and in March 2017

opened with the capacity to serve up to 16 resident patients.

       28.     Since then, demand for Stonewater’s services has grown. Stonewater’s reputation

for success has traveled and it now receives inquiries from families across the United States.

       29.     Stonewater’s property is only partially developed, having only two structures on 63

acres. Stonewater has room to grow.
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 6 of 13 PageID #: 6




        30.     With growing demand for Stonewater’s services and with room to grow,

Stonewater began planning additions to its existing site. In 2017, Stonewater commissioned

Precision Engineering Corporation to develop a site plan that would allow Stonewater to expand

its services.


        Stonewater’s application to the Lafayette County Planning Commission

        31.     On November 6, 2017, Stonewater submitted a new “Application for Site Plan

Approval” to the Lafayette County Planning Commission. The application sought preliminary

approval to build two outpatient treatment centers and a maximum of 10 dormitory units, each

containing four bedrooms with each bedroom containing four beds. As planned, the proposed

additions would disturb less than five acres and would maintain the natural terrain and vegetation

of the property.

        32.     The Commission’s hearing on Stonewater’s application was held on November 28,

2017. The Commission denied Stonewater’s application but not for any of the five considerations

provided by the subdivision regulations.

        33.     The minutes of the hearing document the discussion of Stonewater’s application.

Based on the minutes, the Commission did not dispute that Stonewater’s application satisfied all

five of the subdivision regulation’s criteria.

        34.     The Commission appeared to have been swayed instead by members of the public

audience who said they opposed Stonewater’s additions because they feared for the community’s

safety. One audience member said “every family in the community owns a gun” and “[they] will

be on pins and needles if this facility is approved.” Another stated he “thinks the facility is a great

idea, just not in his back yard.”
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 7 of 13 PageID #: 7




       Stonewater’s appeal to the Lafayette County Board of Supervisors

       35.     Stonewater appealed the Commission’s decision to the Lafayette County Board of

Supervisors.

       36.     In its appeal to the Board, Stonewater proposed a compromise: Stonewater’s

application had asked for approval to add 10 dormitory units, each containing four bedrooms with

each bedroom containing four beds—for a total of 160 new beds. As a compromise, Stonewater

offered to restrict itself instead to 16 new beds each year for the next four years.

       37.     The Board’s hearing on Stonewater’s application was held on June 3, 2019.

       38.     Several persons spoke in support of Stonewater. One person, David Magee, told

the Board he had no financial or other interest in Stonewater, but he understood addiction from a

father’s perspective. He had visited Stonewater himself and reported: “It’s clean; it’s healthy. It

creates good jobs; it changes lives. And for a community that thrives on greatness, it’s another

touch of well-balanced greatness.” He opined that Stonewater is “a beautiful site” that “ultimately

will increase property values out there.”

       39.     Loren Wells told the Board her son had failed two other recovery centers before

she found Stonewater: “They had the knowledge and the expertise to be able … to help him and

get through to him in a way that I just wasn’t able to.”

       40.     Other persons spoke to their generalized fear for the community’s safety if

Stonewater’s patients walked off campus or ran away. One unidentified woman who lives on

Stonewater’s road told the Board that she protected her home with a “.38 loaded [gun]” and

“[a]nyone enrolling their child into Stonewater should demand that that facility protect their child

from me.” Another unidentified man, a pastor, said he “appreciates the finished product” but, “We

used to never lock doors in our church. Now we lock our doors.”
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 8 of 13 PageID #: 8




        41.     No one who spoke claimed to have personally interacted with a Stonewater patient

who walked off campus or ran away.


        The evidence

        42.     Stonewater’s patients are teenagers and, like a lot of teenagers, even teenagers who

do not struggle with addictions, they are sometimes given to act out. Stonewater anticipates

rebelliousness and strives to create a culture of safety that is designed to calm heightened emotions.

Stonewater’s staff-to-patient ratio and nonviolent crisis intervention training help prevent incidents

before they arise.

        43.     Sometimes a patient will walk off campus or run away. Stonewater calls these

incidents “elopements.”

        44.     Stonewater has a comprehensive and tailored plan both to prevent elopements and

to ensure the health and safety of patients and staff in the event of an elopement. The plan is based

on best practices, data analysis, and literature review regarding the issue of elopement from

residential treatment. All staff are trained on the plan’s protocol and required to follow it

absolutely.

        45.     The plan requires that staff on duty immediately contact the sheriff’s office as soon

as any patient elopes, or steps off campus. Meanwhile the most senior staff member must track,

i.e., follow, the eloping patient at a safe distance in the Stonewater van to ensure the patient is safe.

The staff member may talk to the patient but should not try to physically stop them.

        46.     Because the plan requires that staff on duty immediately contact the sheriff’s office

as soon as any patient elopes, every elopement generates a sheriff’s report. The Board pointed to

those sheriff’s reports at its hearing on June 3, 2019. But those sheriff’s reports evidenced only

14 elopements from Stonewater’s opening through June 3, 2019; accounting for the total number
       Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 9 of 13 PageID #: 9




of patients and days, that corresponds to a mere 1.7% chance of elopement. Importantly, the

sheriff’s reports evidenced no reported physical attacks, no thefts, no damage to off-campus

property, and no incidents of off-campus violence.

       47.    Dr. Brian Wind, Director of Clinical Strategy at Stonewater, observed that the data

shows that Stonewater’s elopement plan works. He nevertheless acknowledged that Stonewater

sometimes needs the support of community partners including law enforcement. He told the Board

“we want to partner with all of you here in this community to continue to do this good work”:

       [T]he systems operations and protocols that we have put into place at Stonewater
       are absolutely working...

                                              ***

       But here’s the truth. We’re going to need the help of our community partners like
       law enforcement on rare occasions. We just are.

                                              ***

       I mean, we don’t want to act like we’re siloed out there and will never need the help
       of this community. We want to be an active part of this community that’s partnered
       up with folks like the hospital system and law enforcement and, of course, the
       Board of Supervisors in executing our mission.

       And I come here personally, and I think we do as an organization, hat in hand to
       say, Let us know what we need to do, and we want to partner with all of you here
       in this community to continue to do this good work.

       48.    Elopement is the sole issue raised by opponents of Stonewater’s application—and

yet there is no evidence that any Stonewater elopement resulted in any damage to off-campus

property or any incidents of off-campus violence.

       49.    There is also no known evidence that residential rehabilitation centers increase

crime in their communities generally. Alcohol outlets are known to increase crime in their

communities. Residential rehabilitation centers, because they are drug- and alcohol-free and are

highly monitored, in fact can be crime repellents. The unidentified woman who lives on
     Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 10 of 13 PageID #: 10




Stonewater’s road and spoke at the Board’s June 3, 2019 hearing separately told the Board “[w]e

live in a terrible area out there as far as drugs and fast cars.” If true, Stonewater, which is drug-

and alcohol-free, does not contribute to that problem and hopefully helps address it.


          The Board’s denial

          50.     Notwithstanding that no one disputed that Stonewater’s application satisfied all five

of the subdivision regulations’ criteria, the Board, on motion of Chad McLarty, seconded by David

Rikard, voted 4-to-1 to deny Stonewater’s application.

          51.     The Board did not discuss its vote, but during the hearing Mike Roberts scolded

Stonewater for “pat[ting] [it]self on the back” and observed the elopements “could have been a

serious thing.”

          52.     The Board had no lawful basis to deny Stonewater’s application. The Board

evidently acceded, unlawfully, to the “not in my backyard” mindset.


                                        CAUSES OF ACTION

                              COUNT I: VIOLATION OF THE FHA

          53.     Stonewater re-alleges each of the foregoing paragraphs as though stated fully

herein.

          54.     Substance use and mental health disorders are handicaps under the FHA. 42 U.S.C.

§ 3602(h); 24 C.F.R. § 100.201. It is unlawful for a public body to discriminate against persons

with handicaps in the permitting of residences under the FHA. 42 U.S.C. § 3604(f)(1); 24 C.F.R.

§ 100.70.

          55.     The Board has no lawful basis to refuse to permit Stonewater to grow. It treats

Stonewater differently solely because of the handicaps of the persons Stonewater serves.
        Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 11 of 13 PageID #: 11




          56.   The Board’s refusal to permit Stonewater’s proposed addition makes a dwelling

unavailable to persons on account of their handicap, in violation of 42 U.S.C. § 3604(f).

          57.   Stonewater is an aggrieved person as defined by 42 U.S.C. § 3602(d) and (i).

          58.   Because of the Board’s unlawful refusal to permit Stonewater’s proposed addition,

Stonewater has suffered and will continue to suffer the loss of association with persons protected

by the FHA and the loss of revenue reasonably expected and anticipated and which but for the

Board’s decision it would have obtained from persons desiring and needing its services.

          59.   Stonewater is entitled to all the remedies authorized by the FHA and federal law,

including declaratory and injunctive relief, actual damages, and costs and reasonable attorneys’

fees.


                            COUNT II: VIOLATION OF THE ADA

          60.   Stonewater re-alleges each of the foregoing paragraphs as though stated fully

herein.

          61.   Substance use and mental health disorders can qualify as disabilities under the

ADA. A disability is a “physical or mental impairment that substantially limits one or more of

major life activities.” 42 U.S.C. § 12102(1); 28 C.F.R. § 35.108. Stonewater’s resident patients

suffer impairments as a result of their disorders that substantially limit their major life activities.

Courts routinely deem persons with substance use and mental health disorders disabled within the

meaning of the ADA.

          62.   It is unlawful for a public body to discriminate against persons with disabilities

under the ADA. 42 U.S.C. § 12132; 28 C.F.R. § 35.130.

          63.   The Board has no lawful basis to refuse to permit Stonewater to grow. It treats

Stonewater differently solely because of the disabilities of the persons Stonewater serves.
        Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 12 of 13 PageID #: 12




         64.       In refusing to permit Stonewater’s proposed addition, the Board discriminates

against persons on account of their disabilities in violation of 42 U.S.C. § 12132.

         65.       Because of the Board’s unlawful refusal to permit Stonewater’s proposed addition,

Stonewater has suffered and will continue to suffer the loss of association with persons protected

by the ADA and the loss of revenue reasonably expected and anticipated and which but for the

Board’s decision it would have obtained from persons desiring and needing its services.

         66.       Stonewater is entitled to all the remedies authorized by the ADA and federal law,

including declaratory and injunctive relief, actual damages, and costs and reasonable attorneys’

fees.

                                         __________________

         WHEREFORE, Stonewater respectfully requests that, after due proceedings, the Court

enter judgment:

         1. declaring the Board’s refusal to permit Stonewater’s proposed addition a violation of

               the FHA and the ADA;

         2. ordering the Board to permit Stonewater’s proposed addition;

         3. awarding Stonewater actual damages, costs, and reasonable attorneys’ fees to which it

               is entitled.



         October 24, 2019                Respectfully submitted,

                                         /s/ Alysson Mills
                                         Alysson L. Mills, Miss. Bar No. 102861
                                         Kristen D. Amond
                                         FISHMAN HAYGOOD, LLP
                                         201 St. Charles Avenue, Suite 4600
                                         New Orleans, Louisiana 70170
                                         Tel: 504-586-5253
Case: 3:19-cv-00231-GHD-RP Doc #: 1 Filed: 10/24/19 13 of 13 PageID #: 13




                          Fax: 504-586-5250
                          amills@fishmanhaygood.com
                          kamond@fishmanhaygood.com
                          for Stonewater Adolescent Recovery Center
